Appeal by the People from an order of the County Court, Dutchess County (Hillery, J.), entered May 10, 1991, which granted that branch of the defendants’ respective omnibus motions which were to suppress physical evidence.
Ordered that the order is affirmed.
The People contend that the County Court erred in suppressing the narcotics seized from the defendants’ vehicle during a traffic stop. We disagree. It is well settled that a determination by a hearing court, which had the advantage of seeing and hearing the witnesses, should be accorded great weight on appeal, and should not be set aside unless clearly unsupported by the record (see, People v Prochilo, 41 NY2d 759; People v Bueno, 177 AD2d 586; People v Ellis, 161 AD2d 726). We perceive no basis for disturbing the hearing court’s determination that the search of the vehicle in which the defendants were riding was constitutionally infirm (see, People v Torres, 74 NY2d 224; see also, People v Whitehurst, 25 NY2d 389; People v Gonzalez, 115 AD2d 73, affd 68 NY2d 950; People v Bell, 170 AD2d 515; People v Guzman, 153 AD2d 320). Lawrence, J. P., Fiber, O’Brien and Copertino, JJ., concur.